Citation Nr: 1142036	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to October 1974 .

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded to the RO in November 2009 for further development.

The Board has described the underlying issue as one of service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder, and depressive disorder, in recognition of the judicial guidance offered in Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Specifically, that decision noted that although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The decision noted that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  The Veteran was diagnosed with anxiety disorder and depression disorder during a VA examination in June 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's prior remand, action was taken which resulted in the corroboration of one claimed stressor, the death of a serviceman named Washington.  However, the Veteran's PTSD claim has been denied on the basis of a June 2010 VA examination which found that the criteria for a diagnosis of PTSD have not been met.  

In reviewing the June 2010 examination report, the Board notes that the examiner commented that the Veteran informed him that he had received a diagnosis of PTSD from Louie Ann Goldberg of the Grants Pass Vet Center.  However, the examiner also commented that no records from that provider appeared to be in the file.  In April 2011, additional documentary evidence was received, to include a letter and treatment records from Ms. Goldberg.  It does not appear that these records were addressed in a supplemental statement of the case.  Moreover, it is arguable that the June 2010 opinion should be viewed as inadequate since these records were not considered.  Although the Board acknowledges that the case has been advanced on the docket and that further delay is unfortunate, in order to fully assist the Veteran the case must be returned to the RO for additional action before the Board may properly undertake appellate review. 

Accordingly, the case is REMANDED for the following actions: 

1.  The Veteran should be scheduled for a VA psychiatric examination, by a psychiatrist if possible.  The claims file must be made available to the examiner for review and the examiner should be expressly informed of the particular stressor which has been verified.  

If possible, specialized psychological testing for PTSD should be conducted.  All current psychiatric disorders should be clearly diagnosed.  The examiner should also clearly indicate whether or not the criteria for PTSD have been met. 

     a)  If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is causally related to the corroborated stressor. 

     b)  Regardless of whether or not a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder is causally related to service. 

A rationale should be provided, to include discussion of the results of examination and any testing, the June 2010 VA opinion, and other treatment records, to include Grants Pass Vet Center.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

2.  Thereafter, the RO should review the expanded record and determine whether service connection is warranted for chronic acquired psychiatric disability, to include PTSD, anxiety disorder, and depressive disorder.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



